DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,322,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all the limitations of the instant application.
Instant Application
U.S. Patent 11,322,944
1. A method comprising: determining, at a server, average historical usage of energy by a user based on received energy usage data; determining, at the server, at least one available energy usage plan from one or more energy providers based on the determined average historical usage of energy and by determining available energy rate structures; determining, at the server, an optimized energy usage from the one or more energy providers that include at least one selected from the group consisting of: at least one available solar energy option, at least one available wind energy option, and at least one available hydroelectric energy option based on the determined at least one available energy usage plan; and controlling, at the server, one or more settings of an energy usage device based on the determined optimized energy usage and a selected energy usage plan from the determined at least one energy usage plan.
1. A method comprising: determining, at a server, average historical usage of energy by a user based on received energy usage data; determining, at the server, at least one available energy usage plan from one or more energy providers based on the determined average historical usage of energy and by determining available energy rate structures; determining, at the server, an optimized energy usage from the one or more energy providers based on the determined at least one available energy usage plan; controlling, at the server, one or more settings of an energy usage device based on the determined optimized energy usage and a selected energy usage plan from the determined at least one energy usage plan…
2. The method of claim 1, wherein the determining the optimized energy usage comprises: determining, at the server, whether there is optimized energy usage based on at least one selected from the group consisting of: …at least one available solar energy option, at least one available wind energy option…
2. The method of claim 1, wherein the determining the optimized energy usage comprises: determining, at the server, whether there is optimized energy usage based on at least one selected from the group consisting of: at least one available energy broker option, and at least one available efficiency reimbursement program.
2. The method of claim 1, wherein the determining the optimized energy usage comprises: determining, at the server, whether there is optimized energy usage based on at least one selected from the group consisting of: at least one available energy broker option… and at least one available efficiency reimbursement program.
7. The method of claim 1, further comprising: determining, at the server, that there is a different energy provider from the one or more energy providers that is available that increases the optimization of energy usage compared to the determined optimized energy usage by the selected energy usage plan; and selecting, at the server, the different energy provider for the user when it is determined that the different energy provider increases the optimization of energy usage.
1. …determining, at the server, that there is a different energy provider from the one or more energy providers that is available that increases the optimization of energy usage compared to the determined optimized energy usage by the selected energy usage plan; and selecting, at the server, the different energy provider for the user when it is determined that the different energy provider increases the optimization of energy usage.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marhoefer U.S. PGPub 2009/0048716.
Regarding claim 1, Marhoefer discloses a method comprising: determining, at a server (e.g. networked optimizer), average historical usage of energy by a user (e.g. hourly, daily, monthly, seasonal consumption/historical consumption profile) based on received energy usage data (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7); determining, at the server, at least one available energy usage plan (e.g. projected profile consumption) from one or more energy providers based on the determined average historical usage of energy and by determining available energy rate structures (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7); determining, at the server, an optimized energy usage (e.g. optimization scheme) from the one or more energy providers that include at least one selected from the group consisting of: at least one available solar energy option, at least one available wind energy option, and at least one available hydroelectric energy option based on the determined at least one available energy usage plan (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7); and controlling, at the server, one or more settings of an energy usage device (e.g. thermostat, appliance) based on the determined optimized energy usage and a selected energy usage plan from the determined at least one energy usage plan (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).
 	Regarding claim 2, Marhoefer discloses the method of claim 1, wherein the determining the optimized energy usage comprises: determining, at the server, whether there is optimized energy usage based on at least one selected from the group consisting of: at least one available energy broker option, and at least one available efficiency reimbursement program (e.g. energy credits) (e.g. pg. 11, ¶113 and 115).
 	Regarding claim 3, Marhoefer discloses the method of claim 1, wherein the determining the optimized energy usage is based on at least one selected from the group consisting of: a user profile that includes one or more devices to be powered by energy provided by the one or more energy providers, history of timeliness of user payment for energy provided by the one or more energy providers, weather predictions for a predetermined period of time, devices of the user to control energy usage, and a selected user interest in changing energy providers (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).
 	Regarding claim 4, Marhoefer discloses the method of claim 1, wherein the determining the optimized energy usage comprises: reducing, at the server, a cost of energy (e.g. minimizing total cost) provided by the one or more energy providers by selecting an energy usage plan of the at least one available energy usage plan (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).
 	Regarding claim 5, Marhoefer discloses the method of claim 1, further comprising: determining, at the server, whether there is a different energy usage plan (e.g. optimized mix of energy) that is available that increases the optimization of energy usage from the one or more energy providers compared to the determined optimized energy usage by the selected energy usage plan (e.g. pg. 3, ¶34-35; pg. 5, ¶64 and 67; pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).
 	Regarding claim 6, Marhoefer discloses the method of claim 5, further comprising: selecting, at the server, the different energy usage plan when it is determined that the different energy usage plan increases the optimization of energy usage; and controlling, at the server, the one or more settings of the energy usage device based on the selected different energy usage plan (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).
 	Regarding claim 7, Marhoefer discloses the method of claim 1, further comprising: determining, at the server, that there is a different energy provider from the one or more energy providers that is available that increases the optimization of energy usage compared to the determined optimized energy usage by the selected energy usage plan (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7); and selecting, at the server, the different energy provider for the user when it is determined that the different energy provider increases the optimization of energy usage (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).
 	Regarding claim 8, Marhoefer discloses the method of claim 7, further comprising: controlling, at the server, the one or more settings of the energy usage device based on the selected different energy provider (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).
 	Regarding claim 9, Marhoefer discloses the method of claim 1, further comprising: determining, at the server, that there is an available service that increases the optimization of energy usage compared to the determined optimized energy usage by the selected energy usage plan; and selecting, at the server, the available service for the user (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).
 	Regarding claim 10, Marhoefer discloses the method of claim 9, further comprising: controlling, at the server, the one or more settings of the energy usage device based on the selected available service (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).
 	Regarding claim 11, Marhoefer discloses the method of claim 1, wherein the controlling the one or more settings of the energy usage device comprises: transmitting, from the server, an energy use schedule to a second server (e.g. community optimizer) that controls the energy usage device (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7); installing, from the second server, the energy use schedule onto the energy usage device (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7); and transmitting, from the energy usage device, usage data to the server via the second server (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).
 	Regarding claim 12, Marhoefer discloses the method of claim 11, further comprising: transmitting, from a third server (e.g. 2nd networked optimizer) of the one or more energy providers, a notification to the server or the second server to be transmitted to the energy usage device to use less energy during a predetermined period of time (e.g. pg. 6, ¶73 and 75; pg. 8, ¶87-89; pg. 11, ¶111 and 115-117; Fig. 2, 4 and 7).

Relevant Prior Art
Mansfield U.S. PGPub 2015/0149249 discloses a method comprising: determining, at a server, average historical usage of energy by a user based on received energy usage data (e.g. pg. 7-8, ¶71-73); determining, at the server, at least one available energy usage plan from one or more energy providers based on the determined average historical usage of energy and by determining available energy rate structures (e.g. pg. 7-8, ¶71-73); determining, at the server, an optimized energy usage from the one or more energy providers that include at least one selected from the group consisting of: at least one available solar energy option, at least one available wind energy option, and at least one available hydroelectric energy option based on the determined at least one available energy usage plan (e.g. pg. 7-8, ¶71-73); and controlling, at the server, one or more settings of an energy usage device (e.g. power management device) based on the determined optimized energy usage and a selected energy usage plan from the determined at least one energy usage plan (e.g. pg. 7-8, ¶71-73).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CKSeptember 6, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116